Citation Nr: 1312526	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-44 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for migraine headaches. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for prostate cancer, status post prostatectomy. 

4.  Entitlement to service connection for a sleep disability. 

5.  Entitlement to service connection for a left shoulder disability. 

6.  Entitlement to service connection for a skin disability, claimed as a rash and allergy. 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1974 to July 1975.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before a decision may be rendered in this case.  In the November 2010 substantive appeal, the Veteran reported receiving  recent treatment at the San Juan VA Medical Center (VAMC).  He also requested that VA obtain records from the facility in support of his claim.  The claims file currently contains some records from the San Juan VAMC, but these records only date from May 2008 through September 2009.  The procurement of potentially pertinent VA medical records referenced by the veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Upon remand, the Veteran's complete treatment records from the San Juan VAMC must be obtained and associated with the paper or virtual claims file. 

The Board also finds that the Veteran should be provided a VA examination to determine the nature and etiology of the claimed left shoulder disability.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has reported experiencing pain in his left shoulder and he is competent to describe observable symptoms of the claimed disability.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Service treatment records also document several instances of treatment for left shoulder pain in September 1974 and March 1975, though the Veteran's upper extremities were normal upon separation examination in May 1975.  The Board finds that the record contains competent evidence of a current disability and indicates that the claimed condition may be associated with active service.  A VA examination and medical opinion are therefore required by the duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete records of treatment from the San Juan VAMC, to include records dated prior to May 2008 and after September 2009.  Associate the records with the Veteran's paper or virtual claims file. 

2.  Afford the Veteran a VA examination to determine the nature and etiology of the claimed left shoulder condition.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  
All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current left shoulder disability is etiologically related to any incident of the Veteran's active service, to include treatment for left shoulder pain in September 1974 and March 1973.  

A complete rationale should be provided for all expressed opinions.

3.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).









_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


